DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/04/2021, 05/25/2021 and 07/21/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-5, 8-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margulis et al. (US. Patent No. 6,456,340, hereinafter “Margulis”) in view of Miller et al. (US. Pub. No. 2018/0136471, hereinafter “Miller”), further in view of Conner et al. (US. Pub. No. 2002/0008812, hereinafter “Conner”).
As to claim 1,    (Currently Amended) Margulis discloses a display apparatus [abstract, a display system], associated with its method of displaying via the display apparatus, comprising:
an image renderer [figure 3, “318”, figure 4, “412”, “414” and “420”]; 
a liquid-crystal device [column 2, ll. 42-43] comprising a liquid-crystal structure [figure 8, liquid crystal structure, column 2, ll. 63-65] and a control circuit [figure 3, “302” and “304”], wherein the liquid-crystal structure is to be electrically controlled, via the control circuit, to shift light emanating from a given pixel to a plurality of target positions on an image plane according to a shifting sequence in a repeated manner [figures 8 and 9, column 22, ll. 36-44]; and
at least one processor [figure 2, processor “210”] configured to render an output sequence of output image frames via the image renderer [figures 4 and 6, a sequence of output image frames, column 14, ll. 40-42], wherein a shift in the light emanating from the given pixel to the plurality of target positions causes a resolution of the output image frames to appear higher than a display resolution of the image renderer [column 22, ll. 36-44].
Margulis does not disclose an image renderer comprising a plurality of light-emitting diodes that are to be employed as sub-pixels of the image renderer;
wherein the liquid-crystal structure is arranged in front of the plurality of light-emitting diodes of the image renderer.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display apparatus of Margulis to have the image renderer to comprise a plurality of light-emitting diodes that are to be employed as sub-pixels of the image renderer, as taught by Miller, in order to create a truly immersive experience (Miller, paragraph 35).
Margulis, as modified by Miller, does not disclose wherein the liquid-crystal structure is arranged in front of the plurality of light-emitting diodes of the image renderer.
Conner teaches a display apparatus [abstract, display system], wherein a liquid-crystal structure is arranged in front of an image-rendering surface of an image renderer [figure 1, liquid crystal structure “20” is arranged in front of the image-rendering surface of image renderer “16”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display apparatus of Margulis to arrange a liquid-crystal structure in front of an image-rendering surface of an image renderer, as taught by Conner, in order to provide a dot sequential color display (Conner, abstract).
As to claims 2 and 10,    (Currently Amended) Margulis, as modified by Miller and Conner, discloses the display apparatus of claim 1, associated with its method of displaying via the display apparatus, except for wherein a number of target positions in the plurality of target positions lies in a range of 20-50. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a number of target positions in the In re Aller, 105 USPQ 233.
As to claims 3 and 11,    (Currently Amended) Margulis, as modified by Miller and Conner, discloses the display apparatus of claim l, associated with its method of displaying via the display apparatus, except for wherein a distance between two adjacent pixels of the image renderer is greater than thrice a size of a given light-emitting diode. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a distance between two adjacent pixels of the image renderer greater than thrice a size of a given light-emitting diode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claims 4 and 12,    (Currently Amended) Margulis, as modified by Miller and Conner, discloses the display apparatus of claim 1, associated with its method of displaying via the display apparatus, wherein the given light-emitting diode comprises a polarizing element that is employed to polarize the light [Miller, paragraph 47, visor could include a polarizing layer]. In addition, the same rationale is used as in rejection for claim 1.
As to claims 5 and 13,    (Currently Amended) Margulis, as modified by Miller and Conner, discloses the display apparatus of claim 1, associated with its method of displaying via the display apparatus, further comprising a collimator [Conner, figure 1, grating “22” arranged between grating “16” and LCD “20”] arranged between the image renderer and the liquid-crystal structure. In addition, the same rationale is used as in rejection for claim 1.
claims 8 and 16,    (Currently Amended) Margulis, as modified by Miller and Conner, discloses the display apparatus of claim 1, associated with its method of displaying via the display apparatus, wherein a given output image frame comprises a first region [Miller, figure 1K, main region “172”] and a second region [Miller, figure 1K, peripheral region “174”], an angular resolution of the first region is higher than an angular resolution of the second region [Miller, paragraph 36, the peripheral display can display content at a lower spatial or angular resolution], while a temporal resolution of the second region is higher than a temporal resolution of the first region [Miller, paragraph 73, peripheral display (second region) can be configured to show content at higher refresher rates]. In addition, the same rationale is used as in rejection for claim 1.

Allowable Subject Matter
Claims 6-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 6-7 and 14-15, such as “wherein the at least one processor is configured to process an input sequence of input image frames to generate the output sequence of the output image frames, wherein, when processing a given input image frame to generate a given output image frame, the at least one processor is configured to: determine a given target position on the image plane to which the light emanating from the given light-emitting diode is to be shifted during display of the given output image claims 6 and 14; and “for detecting a gaze direction of a user's eye, wherein the at least one processor is configured to process an input sequence of input image frames, based on the detected gaze direction, to generate the output sequence of output image frames, wherein, when processing a given input image frame to generate a given output image frame the at least one processor is configured to: determine a region of interest of the given input image frame based on the detected gaze direction; identify the region of interest as a first region of the given input image frame; identify a region of the given input image frame that surrounds the region of interest as a second region of the given input image frame; and generate a first region and a second region of the given output image frame from the first region and the second region of the given input image frame”, recited by claims 7 and 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/Primary Examiner, Art Unit 2622